Title: Robert Saunders to Thomas Jefferson, 20 February 1816
From: Saunders, Robert
To: Jefferson, Thomas


            
              Sir,
              Williamsburg Va 20th feb’ry 1816.
            
            Having made an Examination and Settlement with Mr Bracken as the Admor of the late Charles Bellini under the Authority granted to me by your Letter of Attorney of the 25th of december last, I now cover to you a statement of the account, an exact Copy of that left in Mr Bracken’s possession, annexing thereto my account shewing the balance to be received by your Constituent, together with a certificate from the Cashier of the Bank of Virginia shewing that I had placed to your credit the sum of $635:48—corresponding with my account.
            From a view of the Papers and vouchers respecting Mr Bracken’s transactions on this estate:—the Powers granted to him by the Sisters of Mr Bellini, and his efforts to remit the sum due from him, I thought it right not to insist on Interest for a longer period than is allowed; being of opinion, that these circumstances would shelter him therefrom in a Court of Chancery—I found that no other property, as far as I could obtain information, came into Mr Bracken’s hands than the slaves: which, indeed, Mr Bellini purchased from College, and, as I understand, were not entirely paid for at his death:—Mr Andrews, the late Bursar of College having taken a pledge of his Household furniture, very inconsiderable in itself, for the purpose of satisfying this debt—
            I also return the several Papers transmitted to me as you request. Be pleased to acknowledge the credit thro’ the Bank for the amount placed there by me, as well as the receipt of the Papers returned.
            with every consideration of the highest respect,
            
              I am, Dr sir, Your obedt Servt
              Ro: Saunders.
            
          